PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board refusing to exercise its own motion jurisdiction to reopen his claim to allow time loss benefits and medical expenses. We dismiss the review.
Claimant was injured in 1961 and was awarded both scheduled and unscheduled permanent disability in a 1962 determination order. In 1989, he filed an aggravation claim. He also sought medical expenses for surgery that he contended related to his original injury. Because claimant’s aggravation rights had expired and because his injury occurred before January 1, 1966, both claims had to be considered by the Board under its own motion jurisdiction. ORS 656.278(1). The Board recognized that but refused to exercise its own motion jurisdiction on either claim. Claimant now seeks review of the Board’s order. Because the Board did not reduce or terminate claimant’s former award, he has no right to have the order reviewed. ORS 656.278(3).
Judicial review dismissed.